department of the treasury internal_revenue_service washington d c u coa ae u zz vu ev co exempt and division uniform issue list sep se tep rast legend taxpayer a taxpayer b employer c plan d custodian e ira f ira g ira h ira i account j account k amount l qu ua vu o amount m dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional information dated date date and date in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a and taxpayer b taxpayers a and b ’ worked for employer c and participated in plan d on date taxpayer b terminated employment on date taxpayer a terminated employment on date taxpayers a and b transferred their account balances in plan d to individual_retirement_accounts ira under code sec_408 ira f and ira g respectively with custodian e ira f and ira g invested in annuity_contracts on date in order to obtain lower management fees and surrender charges the balances in ira f and ira g were transferred to individual_retirement_accounts ira under code sec_408 ira h and ira i respectively with custodian e ira h and ira i invested in mutual_fund stocks being uncomfortable with mutual_fund investments taxpayers a and b decided to roll over their account balances in ira h and ira i respectively to iras which invested in certificates of deposit they received distribution checks dated date from ira’s h and i on date taxpayers a and b requested roll over of these distributions into iras investing in certificates of deposit instead their account balances were inadvertently transferred to account j and account k non-ira accounts ina letter dated date to the internal_revenue_service service custodian e admitted this was due to an administrative error the mistake was not discovered until date custodian e prepared forms showing distributions from ira h and ira i for thefl taxable_year while copies of these forms were sent to the service taxpayers a and b never received them none of the amounts have been dispersed for personal_use and the full amounts still remain in the non-ira accounts j and k based on the above facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount l and amount m because the failure to waive such requirement would be against equity or good conscience code sec_408 provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 defines and provides the rules applicable to ira_rollovers code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 code sec_408 provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 code sec_408 provides a similar 60-day rollover period for partial rollovers code sec_408 provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to code sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayers a and b demonstrates that their failure to rollover amount l and amount m was due to an administrative error by custodian e because of a mistake by custodian e the balances in ira h and ira i were transferred to non-ira accounts 60-day rollover period amount l and amount m have remained at all times in account j and account k respectively the mistake was not discovered until after the expiration of the therefore pursuant to sec_408 d of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount l from ira h and amount m from ira i with custodian e taxpayers a and b are granted a period of days from the issuance of this ruling letter to make their rollover provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by code sec_401 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact se t ep ra ti ld a sincerely yours ah welle manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
